Case: 15-30059      Document: 00513360085         Page: 1    Date Filed: 01/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 15-30059                                 FILED
                                  Summary Calendar                         January 28, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARK JACQUES,

                                                 Petitioner-Appellant

v.

BUREAU OF PRISONS; WARDEN UNITED STATES PENITENTIARY
POLLOCK,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CV-2745


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Proceeding pro se and in forma pauperis, Mark Jacques, federal prisoner
# 75560-004, appeals the district court’s denial and dismissal of his 28 U.S.C.
§ 2241 petition challenging a prison disciplinary proceeding on the ground that
his right to procedural due process was violated by the failure of prison officials
to serve him with an incident report within twenty-four hours of becoming



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30059     Document: 00513360085     Page: 2   Date Filed: 01/28/2016


                                  No. 15-30059

aware of his involvement in the incident, as set forth in a Bureau of Prisons
regulation. He asserts that, as a result of the disciplinary proceedings, he was
unable to seek a transfer to a different facility and was placed in solitary
confinement. He also asserts that his commissary and visitation privileges
were suspended.
      In reviewing a denial of habeas relief, we review the district court’s legal
conclusions de novo and its factual findings for clear error. Henson v. U.S.
Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). The district court’s denial
of relief may be affirmed on any basis apparent in the record. Scott v. Johnson,
227 F.3d 260, 262 (5th Cir. 2000).
      To establish a due process violation, a prisoner must show that he was
deprived of a liberty interest protected by the Constitution or other law. See
Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Not every punishment for
prison misconduct implicates a protected liberty interest. See id. at 485–87.
As relevant here, “[t]he Due Process Clause does not, by itself, endow a
prisoner with a protected liberty interest in the location of his confinement,”
and “a prisoner has no liberty interest in being housed in any particular
facility.” Yates v. Stalder, 217 F.3d 332, 334 (5th Cir. 2000). Nor do the
temporary loss of commissary and visitation privileges support a due process
claim. See Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000) (“Clearly,
Malchi’s thirty-day loss of commissary privileges and cell restrictions do not
implicate due process concerns.”); Berry v. Brady, 192 F.3d 504, 508 (5th Cir.
1999) (“Berry has no constitutional right to visitation privileges.”).
      In any event, Jacques’s assertion that his procedural due process rights
were violated is based solely on the failure of prison officials to comply with a
Bureau of Prisons rule providing that a prisoner “will ordinarily receive the
incident report within 24 hours of staff becoming aware of [the prisoner’s]



                                        2
    Case: 15-30059    Document: 00513360085     Page: 3   Date Filed: 01/28/2016


                                 No. 15-30059

involvement in the incident.” 28 C.F.R. § 541.5(a) (emphasis added). Even
assuming that Jacques sufficiently alleged a violation of a prison regulation, a
failure to follow such procedures does not necessarily “establish a violation of
due process, because ‘constitutional minima may nevertheless have been met.’”
Jackson v. Cain, 864 F.2d 1235, 1251–52 (5th Cir. 1989) (citation omitted). The
record does not reflect that prison officials failed to provide Jacques with
required due process protections. See, e.g., id. at 1252 (stating that a prisoner
punished by solitary confinement and a loss of good-time credits must receive
(1) written notice of the charges at least twenty-four hours before the hearing,
(2) a written statement of the evidence and reasons for the punishment, and
(3) the opportunity to call witnesses and present evidence in his defense); see
also Wolff v. McDonnell, 418 U.S. 539, 563–70 (1974). In addition, Jacques has
not shown that he was prejudiced by the failure of prison officials to strictly
comply with the time frame provided in § 541.5(a), especially since Jacques
states that he received the incident report in less than thirty-six hours. See
Mackey v. Fed. Bureau of Prisons, 440 F. App’x 373, 374–75 (5th Cir. 2011)
(“Collateral relief is not available for failure to comply with the formal
requirements of rules in the absence of any indication that the petitioner was
prejudiced.”).
      For these reasons, the judgment of the district court is AFFIRMED.




                                       3